                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

SHANE DEWAYNE JOHNSON ,

       Petitioner,                                                        ORDER
v.
                                                               Case No. 19-cv-673-wmc
MATTHEW MARSKE,

       Respondent.


       Petitioner Shane Dewayne Johnson seeks a writ of habeas corpus pursuant to 28

U.S.C. § 2241. Petitioner requests leave to proceed without prepayment of the filing fee.

Petitioner has supported this request with an affidavit of indigency and a six-month trust

account statement from the institution.

       In determining whether to allow a prisoner to proceed without prepayment, this court

uses the formula set forth in 28 U.S.C. § 1915(b)(1). Using information for the relevant

time period from petitioner’s trust fund account statement, I find that petitioner is able to

pay the filing fee.   Accordingly, I will deny petitioner’s application for leave to proceed

without prepayment of the filing fee. To proceed further on this habeas petition, petitioner

must pay the $5 filing fee. If petitioner fails to pay the fee by September 9, 2019, the

petition, I will assume that petition wishes to withdraw this petition.
                                           ORDER

       IT IS ORDERED that:

       1.      Petitioner Shane Dewayne Johnson’s motion for leave to proceed without

prepayment of the filing fee is DENIED. Petitioner has until September 9, 2019 in which to

pay the $5 filing fee.

       2.      If by September 9, 2019 petitioner fails to submit the $5 filing fee, I will

assume that petitioner wishes to withdraw this petition.




               Entered this 19th day of August, 2019.

                                    BY THE COURT:

                                    /s/

                                    PETER OPPENEER
                                    Magistrate Judge
